Martin, J.
delivered the opinion of the court, 1 This is an action on a promissory note, pro-1 j i tested on Saturday, the second of August, 1820 — notice was given to the endorser, the defendant, on Tuesday the fifth. There was judgment for him, and the plaintiff* appealed.
The parish court was correct in deciding, that, as the endorser resides in New-Orleans, he ought to have had notice on Monday the 4th, the day following the protest, the intervening Sunday being excluded. Chittyon Bills, 326, Am. ed. 241, Smith vs. Mullet, 2 Camp. 208.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.